



EXHIBIT 10.4


RAMCO-GERSHENSON PROPERTIES TRUST


Restricted Share Award Notice
Under the Inducement Incentive Plan


Participant Name:
_______________
Grant Date:
_______________, 2018
Restricted Shares Granted:
_______________



This Restricted Share Award Notice (this “Award Notice”) sets forth the terms
upon which Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust (the “Trust”), issues restricted shares to ______________ (the
“Participant”). Capitalized terms not defined herein have the meanings ascribed
to such terms in the Inducement Incentive Plan of the Trust, as amended from
time to time (the “Plan”).
1.The Award. The Trust hereby grants the restricted shares set forth above (the
“Award”) to the Participant, as of the Grant Date, pursuant to and subject to
all of the terms and conditions of this Award Notice and the Plan, the
provisions of which are incorporated herein. A copy of the Plan is on file in
the office of the Trust. If there is any conflict between the provisions of this
Award Notice and the Plan, the Plan will control.


2.Restricted Shares and Vesting. Each restricted share granted hereunder
represents one common share of beneficial interest, par value $0.01, of the
Trust (“Common Stock”), subject to vesting and the restrictions provided herein.
As of the date hereof and until the date such restricted shares are vested, or
are terminated or forfeited in accordance with this Award Notice, the
Participant shall be entitled to the right to be paid an amount equal to the
dividends paid on outstanding common shares of beneficial interest of the Trust.
The Participant may not sell, assign, transfer, pledge, hypothecate, mortgage or
otherwise dispose of, by gift or otherwise, or in any way encumber any of the
restricted shares prior to vesting, except as otherwise permitted by the Plan.


Subject to the terms and conditions set forth herein, the restricted shares
shall vest in three equal installments on each of the first, second and third
anniversaries of the Grant Date (“Vesting Date”). As soon as practicable after
vesting, but no later than the date that is 2 ½ months after the end of the
Participant’s tax year in which the Vesting Date occurs, the Trust shall deliver
certificate(s) representing the shares of Common Stock vested as of such period
to the Participant or its designee. Such certificate(s) shall be registered in
the name of the Participant.
3.Forfeitures. Except as determined by the Compensation Committee of the Trust’s
Board of Trustees (the “Committee”) at any time, upon the failure of the
Participant to be employed by the Trust or any of its affiliates for any reason,
all unvested restricted shares shall be forfeited by the Participant to the
Trust without the payment of any consideration by the Trust; provided, that
except as specified in the Plan, in the event of a Participant’s retirement,
permanent disability, other termination of employment or death, or in cases of
special circumstances, the Committee may, in its sole discretion, when it finds
that a waiver would be in the best interests of the Trust, waive in whole or in
part any or all remaining restrictions with respect to such Participant’s
restricted shares. Notwithstanding the foregoing or anything to the contrary
herein, the terms of that certain Employment Agreement, dated as of
________________, by and between the Trust and Participant (as it may be amended
and/or restated from time to time, the “Employment Agreement”) shall govern the
Award in the event Participant’s employment by the Trust is terminated (i)
involuntarily, either by the Trust without “Cause” or by the Participant for
“Good Reason,” or (ii) because of the Participant’s death or “disability,” or
(iii) within ___ months after a “Change in Control” either by the Trust without
“Cause” or by the Participant for “Good Reason” (as all such terms are defined
in the Employment Agreement).


4.Tax Withholding Obligation. If upon the Grant Date, Vesting Date or other
applicable date there shall be payable by the Trust or an Affiliate of the Trust
any statutory income and/or employment tax withholding, in the Trust's
discretion, then unless provided otherwise by the Trust, such tax withholding
obligations, if any, will be satisfied by the Trust withholding a number of
shares of Common Stock that would otherwise be vested under the Award in an
amount that the Trust determines has a Fair Market Value sufficient to meet such
tax withholding obligations, up to the maximum statutory withholding
requirement. In the Trust's discretion, it may require or permit reimbursement
or payment of such tax withholding obligations by wire transfer, certified
check, additional payroll withholding or other means acceptable to the Trust and
upon such terms and conditions as the Trust may prescribe. The Trust may also
permit the Participant to tender shares of Common Stock to the Trust subsequent
to receipt of such


1

--------------------------------------------------------------------------------





shares in respect of an Award. The Trust is permitted to defer issuance of
shares under the Plan until reimbursement or payment by the Participant to the
Trust or an Affiliate of the Trust of the amount of any such tax.
The Participant is ultimately liable and responsible for all taxes owed by such
Participant in connection with the Award, regardless of any action the Trust
takes with respect to any tax withholding obligations that arise in connection
with the Award. The Trust makes no representation or undertaking regarding the
treatment of any tax withholding in connection with the grant, issuance, vesting
or settlement of the restricted shares or the subsequent sale of any of the
shares that vest. The Trust does not commit and is under no obligation to
structure the Award program to reduce or eliminate the Participant's tax
liability.
5.Rights of Participant. The Award does not confer on the Participant any right
to continue in the employ of the Trust or any of its affiliates or interfere in
any way with the right of the Trust or any of its affiliates to determine the
terms of the Participant’s employment.


6.Registration. The Trust shall file a registration statement with the
Securities and Exchange Commission with respect to the shares of Common Stock
subject to this Award. The Trust intends to maintain this registration. If the
registration ceases to be effective, the Participant will not be able to
transfer or sell shares issued pursuant to this Award unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. The Participant
agrees that any resale by him of the shares of Common Stock issued pursuant to
this Award will comply in all respects with the requirements of all applicable
securities laws, rules, and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, and the respective rules and regulations promulgated
thereunder) and any other law, rule, or regulation applicable thereto, as such
laws, rules, and regulations may be amended from time to time. The Trust will
not be obligated to either issue the shares or permit the resale of any shares
if such issuance or resale would violate any such requirements.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Award Notice is duly authorized as of the date first
above written.


RAMCO-GERSHENSON PROPERTIES TRUST, a Maryland real estate investment trust


______________________________________
By:                
Title:                 






Accepted:




                    
____________________


3